DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 May 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of the following 
   Figures 1-21:  Numbers, letters, and reference characters must be at least .32 cm (1/8 inch) in height.  See 37 C.F.R. 1.84(p)(3).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Specification
The disclosure is objected to because of the following informalities:
   Paragraph [0020], lines 4 and 5:  Each comma should be replaced with a
-- semicolon --.  
   Paragraph [0020], line 5:  The conjunction -- and -- should be inserted after the comma.  
   Paragraph [0024], line 12:  The conjunction -- and -- should be inserted after the semicolon.  
   Paragraph [0031], line 7:  The conjunction -- and -- should be inserted after the period.  
   Paragraph [0041], line 9:  The conjunction -- and -- should be inserted after the semicolon.  

   Paragraph [0075], line 1:  The designation -- U -- should be inserted after the term "preconcentration"
   Paragraph [0080], line 4:  Figure designation "12" should be corrected to read
-- 13 -- since it appears that the setup for Figure 22 appears to be similar to Figure 13 comprising four preconcentration units (U1,1, U1,2, U2,1, and U2,2).  

Appropriate correction is required.

Claim Objections
Claims 1-14 are objected to because of the following informalities:
   Re claim 1, claim line 3:  The "comma" should be replaced with a
-- semicolon --; and the conjunction -- and -- should be inserted after the replaced comma.
   Re claim 1, claim line 8:  The conjunction -- and -- should be inserted after the comma.
   Re claim 1, claim line 14:  The "comma" should be replaced with a
-- semicolon --; and the conjunction -- and -- should be inserted after the replaced comma.
   Re claim 1, claim line 16:  A -- semicolon -- should be inserted after the term "matrix".

   Re claim 11, claim lines 5 and 6:  Each comma should be replaced with a
-- semicolon --.  
   Re claim 11, claim line 6:  The conjunction -- and -- should be inserted after the replaced comma.
	   Re claim 14, claim line 9:  The comma should be replaced with a
-- semicolon --; and the conjunction -- and -- should be inserted after the replaced comma.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   
9 contains the trademark/trade name Tenax.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an adsorbent material and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0056016 (Tian et al.).

With respect to the limitations of claim 1, Tian et al. disclose a fluid network for controlling a gaseous flow comprising:
a fluid inlet and a fluid outlet (fluid enters the multistage preconcentrator focuser (PCF) (14) through a fluid line (94) and exits the focuser (14) through a fluid line (94) - Figures 2 and 8);
several preconcentration units, each preconcentration unit of said network comprising:
      a cavity filled with an adsorbent material, at least one first fluid pathway emerging in said cavity, at least one second fluid pathway emerging in said cavity (Figures 8g-8h show a representation of a PCF having a cavity filled with an adsorbant material (89) with inlet and outlet ports (94) - paragraph [0086], lines 1-4 and 9-12 and paragraph [0087], lines 3-5 and 9-14);
      means (32) for heating said cavity, wherein, between the fluid inlet and the fluid outlet (Figure 8h), the network comprises:
      at least one first series of several preconcentration units that are linked in series, said preconcentration units of said first series being each defined by a rank j, with j ranging from 1 to m and m being greater than or equal to 2 and, one or more other preconcentration units linked in parallel to the preconcentration units of said first series to form a matrix and/or an additional fluid link for short-circuiting one or more preconcentration units of the first series (multiple stage PCF comprise multiple preconcentration units that are linked in series forming a matrix, as shown in Figures 2, 5, 6, and 8).

Figure 2 shows a first series of preconcentration units), and at least one preconcentration unit present from rank 2 to m-1 comprises a third fluid pathway linked to another 4Docket No. 522515USPreliminary Amendmentpreconcentration unit of the network, distinct from the preconcentration units of the first series (multiple stage PCF comprise multiple preconcentration units that are linked in series forming a matrix, as shown in Figures 2, 5, 6, and 8, such that the matrix comprises preconcentration units from the first series (multiple stage PCF comprise multiple preconcentration units that are linked in series forming a matrix, which contains at least one preconcentration unit present from rank 2 to m-1 that comprises a third fluid pathway linked to another 4Docket No. 522515USPreliminary Amendmentpreconcentration unit of the network, distinct from the preconcentration units of the first series series).
  
	   With respect to the limitations of claim 3, Tian et al. further disclose that the first series of preconcentration units comprises m preconcentration units, with m equal to at least three (Figure 2 shows a first series of preconcentration units), and at least one preconcentration unit present from rank 2 to m-1 of the first series comprises a third fluid pathway linked to a first preconcentration unit of the fluid network distinct from the preconcentration units of the first series and a fourth fluid pathway linked to a second preconcentration unit of the fluid network distinct from the preconcentration units of the first series and from said first preconcentration unit (multiple stage PCF comprise multiple preconcentration units that are linked in series forming a matrix, which comprises at least one preconcentration unit present from rank 2 to m-1 that comprises a third fluid pathway linked to a first preconcentration unit of the fluid network distinct from the preconcentration units of the first series and a fourth fluid pathway linked to a second preconcentration unit of the fluid network distinct from the preconcentration units of the first series and from said first preconcentration unit).

	   With respect to the limitations of claim 4, Tian et al. further discloses that the matrix comprises several series of preconcentration units, each defined by a rank i, i ranging from 1 to n and n being greater than or equal to 2 and comprising several preconcentration units that are linked in series and each defined by a rank j in each series of rank i, with j ranging from 1 to m and m being greater than or equal to 2, and wherein each preconcentration unit of rank j, with j ranging from 1 to m, of a series of rank i is linked by a distinct fluid link with a corresponding preconcentration unit of the same rank j in the series of rank i+1 (Figure 2 shows a plurality of preconcentration units within a matrix of preconcentration units meeting the claim limitations above - each preconcentration unit comprising an inlet and outlet port).

	   With respect to the limitations of claim 5, Tian et al. further discloses that the matrix comprises n series of preconcentration units with n being greater than or equal to 3, each having m preconcentration units with m greater than or equal to 3, and wherein for all series of rank i with i ranging from 2 to n-1,  Preliminary Amendmentpreconcentration units of rank j ranging from 2 to m-1 comprise four fluid pathways each to be linked to a preconcentration unit of same rank j present in series of rank i-1 and in series of rank i+I 
Figure 2 shows a plurality of preconcentration units within a matrix of preconcentration units meeting the claim limitations above, such that a preconcentration unit with rank  - each preconcentration unit comprising an inlet and outlet port).

   With respect to the limitation of claim 10, Tian et al. further disclose that the at least one preconcentration unit of the fluid network is capable of comprising at least one chemical reaction catalyst placed in the cavity of the at least one preconcentration unit    (carbopack X and carbopack B are utilized as the adsorbent material within each preconcentration unit and said adsorbent materials are capable of reacting with some compounds).

	   With respect to the limitations of claim 11, Tian et al. further disclose a system configured for controlling a gaseous flow, comprising at least one fluid inlet configured to receive the gaseous flow, wherein the system comprises: 
      the fluid network as defined in Claim 1 linked to said fluid inlet,
      an assembly (20, 22) for controlling fluid movement in said fluid network (paragraph [0009], lines 24-27 - Figure 2), 
      a control unit (not shown) configured to execute a control sequence comprising: control instructions for controlling the heating means of each preconcentration unit of said fluid network and for controlling the assembly controlling fluid movement in said fluid network (some means of controlling the apparatus is provided to provide electrical currents to flow through the heating elements to control and directly heat the heating elements (paragraph [0019]) and independently controlling the different temperature and heating rates for different stages (paragraph [0139], lines 4-5)).

   With respect to the limitations of claim 12, Tian et al. appear to further disclose that the assembly for controlling fluid movement in said fluid network comprises one or more valves (20) arranged in the fluid network and one or more pumps (21) arranged in said fluid network (Figure 2).

   With respect to the limitations of claim 13, Tian et al. further appear to disclose that the control sequence comprises a succession of states taken by 7Docket No. 522515USeach pump (21), each valve (20) of the assembly for controlling fluid movement, and by each of the heating means (32) of each preconcentration unit of the fluid network (pump and valves are activated/opened to transfer fluid through the apparatus; and stopped/closed to stop fluid flowing.  Additionally, electrical currents are caused to flow through the heating elements to control and directly heat the heating elements (paragraph [0019]) and independently the different temperature and heating rates for different stages are controlled (paragraph [0139], lines 4-5)).

   With respect to the limitations of claim 14, Tian et al. disclose a method for separating N gaseous compounds present in a gaseous flow, N being greater than or equal to 2, wherein the method is implemented from a fluid network organized in a matrix defined by n=2 and m=2 in which each preconcentration unit is referenced Ui,j, and wherein the method comprises at least one separation cycle which consists, in a matrix of preconcentrators defined by n=2 and m=2 is provided as shown in Figures 2, 5, 6, and, separates a gaseous flow capable of containing multiple gaseous compounds), in:
      trapping at least one first gaseous compound of said gaseous flow in the preconcentration unit and releasing N-1 gaseous compounds of said gaseous flow towards another preconcentration unit of the matrix (preconcentration stages/units trap at least one first gaseous compound, which undergo heating to release species of interest towards another preconcentration stage/unit - Figures 5 and 6); and
      discharging said first gaseous compound present in the preconcentration unit (gaseous compounds are discharged to a column (16) for identification). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0308136 (Wang et al.)

	   With respect to the limitations of claim 1, Wang et al. disclose a fluid network for controlling a gaseous flow comprising:
Figure 2) and a fluid outlet (210), 
several preconcentration units (21a-212g), each preconcentration unit of said network comprising:
      a cavity/pocket (212) filled with an adsorbent material (paragraph [0036], line 7), at least one first fluid pathway emerging in said cavity (fluid enters each pocket through a pathway), at least one second fluid pathway emerging in said cavity (fluid exits each pocket through a pathway (first and last pocket have different first and second fluid pathways)),
      means for heating (216) said cavity, wherein, between the fluid inlet and the fluid outlet, the network comprises:
      at least one first series of several preconcentration units (212a-212g) that are linked in series (Figure 2 embodiment), said preconcentration units of said first series being each defined by a rank j, with j ranging from 1 to m and m being greater than or equal to 2.  The embodiment (Figure 2) fail to disclose one or more other preconcentration units linked in parallel to the preconcentration units of said first series to form a matrix and/or an additional fluid link for short-circuiting one or more preconcentration units of the first series.
	   Wang et al. also disclose an embodiment (Figure 9) whereby one or more preconcentration units (902) are linked in parallel to the preconcentration units of the first series (106).  Modifying the embodiment shown in Figure 2 would have been obvious to one of ordinary skill in the art at the time of filing as a means of attaching external preconcentrators to the system for additional focusing of compounds for detection.

      the fluid network as defined in Claim 1 linked to said fluid inlet,
      an assembly (104, 112) for controlling fluid movement in said fluid network (valve (104) and pump (112) control fluid movement within the fluid network - Figure 1A), 
      a control unit (126) configured to execute a control sequence comprising: control instructions for controlling the heating means of each preconcentration unit of said fluid network and for controlling the assembly controlling fluid movement in said fluid network (controller (126) is communicatively coupled to the individual elements within the fluid handling assembly (101), such that the controller can send control signals and/or receive feedback signals from the individual elements - paragraph [0029], lines 1-4).

   With respect to the limitations of claim 12, Wang et al. appear to further disclose that the assembly for controlling fluid movement in said fluid network comprises one or more valves (104) arranged in the fluid network and one or more pumps (112) arranged in said fluid network (Figures 1A and 9).

   With respect to the limitations of claim 13, Wang et al. further appear to disclose that the control sequence comprises a succession of states taken by 7Docket No. 522515USeach pump (112), each valve (104) of the assembly for controlling fluid movement, and by pump and valves are activated/opened to transfer fluid through the apparatus; and stopped/closed to stop fluid flowing.  Additionally, the heating element (216) is activated to release the adsorbed chemicals - paragraph [0039]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0056016 (Tian et al.) in view of "Evaluation of Tenax TA Thin Films as Adsorbent Material for Micro Preconcentration Applications" (Alfeeli et al.).
   With respect to the limitation of claim 9, Tian et al. disclose all of the limitations of the base claim, but fail to disclose that the adsorbent material present in the cavity of each preconcentration unit is Tenex.
       Alfeeli et al. disclose a micro preconcentrator that utilizes an adsorbent polymer to concentration volatile organic compounds.  The polymer material used is Tenax TA (abstract).  Modifying Tian et al. to utilize Tenex as an adsorbent material would have been obvious to one of ordinary skill in the art at the time of filing because Tenex has low affinity for water and is especially useful for the purging and trapping of volatiles from high moisture content samples; and has very low levels of impurities. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0308136 (Wang et al.) in view of "Evaluation of Tenax TA Thin Films as Adsorbent Material for Micro Preconcentration Applications" (Alfeeli et al.).

       Alfeeli et al. disclose a micro preconcentrator that utilizes an adsorbent polymer to concentration volatile organic compounds.  The polymer material used is Tenax TA (abstract).  Modifying  Wang et al. to utilize Tenex as an adsorbent material would have been obvious to one of ordinary skill in the art at the time of filing because Tenex has low affinity for water and is especially useful for the purging and trapping of volatiles from high moisture content samples; and has very low levels of impurities. 
  
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
   Prior art was not relied upon to reject claims 6-8 because the prior art of record fails to teach and/or make obvious the following:
   Claim 6-8:  Providing a fluid network comprising at least one fluid node produced at a link between two adjacent preconcentration units of said first series and wherein the fluid network comprises a first preconcentration unit linked to said fluid node in combination with all of the limitations of the base claim.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198.  The examiner can normally be reached on M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DANIEL S LARKIN/Primary Examiner, Art Unit 2856